Citation Nr: 0118281	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  94-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for a right foot disability, 
currently evaluated as 10 percent disabling.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to June 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In December 1995, January 1999 and in September 2000, the 
Board remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's current right foot disability is manifested 
primarily by degenerative joint disease causing loss of range 
of motion, pain and tenderness, and occasional incapacitating 
exacerbations.  His disability more nearly approximates 
findings that are moderately severe.  


CONCLUSION OF LAW

The criteria for an initial evaluation for a right foot 
disability to 20 percent have been met.  38 U.S.C. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Code 5284 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's increased 
evaluation claim in the present case was already well-
grounded this aspect of the new law does not affect his 
appeal; however, in addition, the duty to assist itself was 
amplified and more specifically defined by statute. See VCAA, 
§ 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim. Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits. 
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated. 
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim. See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement(s) of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.   Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

The veteran's service medical records show he was treated for 
right foot pain and right ankle pain.  There is a 1990 note 
regarding right ankle pain after exercise showing he was 
treated with inserts.  There is a 3/26/92 report which noted 
on the medical history form, pain in the right ankle treated 
with inserts. There is a 4/8/92 note with the diagnosis of 
right ankle instability.  There was a 1/5/84 note with a 
diagnosis of questionable metatarsalgia questionable Morton's 
neuroma with pain at the ball of the right foot. 

A VA orthopedic examination was conducted in September 1992.  
The veteran reported that he had been jogging for a number of 
years, and that he jogged 1and a half to two miles per day, 
and that if the weather was good several times a week.  He 
reported that two years prior, he developed pain in the 
lateral malleolus of his left ankle and some aching into the 
mid section of the foot.  He stated that the orthopedist had 
arch supports molded for the transverse and longitudinal arch 
which he had to wear in both shoes and that the pain had 
disappeared.  He continued to wear the shoes and he continued 
to jog with no pain while jogging but some pain late in the 
day.  On examination, the examiner noted that there was no 
loss of range of motion in either ankle or foot. Dorsiflexion 
was to 10 degrees and plantar flexion was to 4 degrees.  
There was no ankle instability, and palpation of the deltoid 
ligament under the lateral malleolus of the right ankle 
showed mild tenderness.  The diagnosis was, history of foot 
and ankle pain.  

On VA general medical examination that same month, the 
veteran reported having right foot pain due to unstable 
ankles for the last two years.  He reported that the foot 
pain radiated up to the hip.  He stated that his right ankle 
cracked and ached, and that he used a shoe insert in both 
shoes.  He reported that he could walk and jog without too 
much pain and discomfort with the shoe insert.  The right 
foot was not examined and no diagnosis referable to the right 
foot was given.  

Service connection for a right foot disability was granted 
via a rating decision of December 1992.  A noncompensable 
evaluation was assigned under Diagnostic Codes 5299-5284.   

In April 1993, the RO received records from Wright-Patterson 
Air Force Base showing that the veteran was treated in April 
1992 for right ankle instability and pain.  It was noted that 
he got relief with soft soles and needed more support.  The 
finding was, right ankle instability, and the veteran was to 
be casted for supports.  

The veteran was examined by VA in June 1996.  It was noted 
that the veteran was accompanied by his C-folder and a copy 
of the last examination done in 1992.  
The veteran reported having problems with his right foot and 
ankle.  He reported that his right ankle felt weak and that 
it was painful from time to time.

Examination of the right foot and ankle revealed that there 
was enlargement of the metatarsophalangeal joint of the great 
toe.  There was bony enlargement.  There was no redness or 
swelling noted.  The right ankle was not enlarged or swollen.  
In comparison with the left ankle there was some relaxation 
of the lateral ligaments.  It was reported to be not marked.  
The pertinent diagnoses were: chronic sprain right ankle; and 
arthritis metatarsophalangeal joint, left (sic) great toe. 

In an addendum to the above noted June 1996 VA examination 
report, it was noted that no arthritis was found and his 
rheumatoid factor was negative.  

Records from Wright-Patterson Air Force Base show that in 
September 1996, the veteran complained of right foot and toe 
pain.  He reported that he was barely able to walk due to 
pain.  Examination showed a bony prominence of the first 
metatarsophalangeal joint with slight erythema and mild to 
moderate crepitance on flexion and extension.  The examiner 
noted slight decreased range of motion with pain.  The 
finding was, right toe pain; degenerative joint disease, 
right first MTP.  He was seen for follow-up in October 1996.  
Examination showed normal range of motion and slight 
tenderness of the right MTP.  It was noted that X-rays taken 
the month prior showed a spur at the lateral aspect of the 
1st MT head.  

In December 1996, the veteran was examined by VA.   He 
reported his medical history, and denied any swelling.  He 
stated that the right ankle gave out when going up steps on 
an infrequent and unpredictable basis.  He stated that his 
symptoms had improved since he stopped jogging.  He reported 
right great toe pain, gradual in onset in the early 1990s, 
which had worsened with jogging and walking.  

It was noted that medical information obtained from the file 
showed that rheumatoid factors were negative on 6/17/96, that 
the x-rays of the great toe on that date were negative and 
that x-rays of the right foot and ankle on that same day 
showed a minimal degenerative change at the first metatarsal 
phalangeal joint.  
It was noted that the veteran's gait was such that he walked 
somewhat on the lateral aspect of the right foot with his 
shoes off.  With his shoes in place, his gait appeared to be 
normal, and he was able to heel-walk without difficulty.  He 
was able to fully squat, but immediately rose because of pain 
in the right great toe.  He could only momentarily toe stance 
and complained of increased pain in the right great toe.  The 
right great toe was noted to be is exquisitely tender at the 
metatarsal phalangeal joint.  There was flexion at the joint 
of 30 degrees, extension to 0 degrees and there was 
interphalangeal flexion of 35 degrees.  There was a 10% 
lateral deviation of the right great toe.  The right ankle 
showed dorsiflexion to 35 degrees, plantar flexion to 40 
degrees, inversion to 25 degrees, and eversion to 15 degrees.  
There was no synovitis, and no edema.  There were excellent 
pulses in the lower extremity.  There was no evidence of 
crepitus in the ankle.  Strength for all motions of the ankle 
and the great toe were normal.  He had normal arches of his 
feet.  There were no secondary vascular changes noted.  There 
was no significant swelling noted.  There was shortness of 
the toes as noted, and no significant onychomycosis.  

The examiner opined that the x-rays supported minimal right 
great toe arthritis, and that this would be service connected 
based upon the medical notes in the record.  It was stated 
that right foot pain and metatarsalgia type complaints were 
identified in service on /5/84 even though they were confined 
at that time to the ball of the right foot, but at examiner's 
description the veteran continued to report right foot pain 
at examinations in 1992, and he was treated with shoe inserts 
for right ankle pain.  At this time, it was his opinion that 
his right ankle was normal on examination, but that the 
veteran continued to report pain in that area.  At this 
point, he had no diagnosis regarding the right ankle except 
pain of unknown etiology.  

In April 1997, the veteran underwent right foot surgery at 
Wright Patterson Air Force Base.   He was examined by VA in 
July 1999, and he complained of instability of the right 
ankle, especially on climbing steps.  He reported that he had 
had surgery on the right metatarsophalangeal joint of the big 
toe with debridement and removal of spur, carried out at 
Wright-Patterson Air Force Base in April of 1997.  It was 
stated that the veteran could not exercise and could walk 
only short distances because of the foot problems.  He stated 
the he had difficulty walking on tiptoes.  

On examination, the right ankle had 10 degrees of 
dorsiflexion, 40 degrees of plantar flexion, 15 degrees of 
inversion, and 10 degrees of eversion.  The dorsiflexors, 
plantar flexors, inverters, and everters muscles were checked 
against gravity and against strong resistance and were graded 
at 5/5 grade power.  No weakness of any group of muscles was 
detected.  There was a 4.5 cm scar on the surface of the MP 
joint of right big toe, metacarpophalangeal joint level, from 
debridement and removal of spurs.  There was no deformity 
observed.  Movements of the metacarpophalangeal joint were 
noted to be somewhat limited.  Dorsiflexion was 0 degrees and 
plantarflexion was to 10 degrees.  The veteran had difficulty 
on tip toes on the right side.  There was no evidence of 
bunion formation, no callosities, no corns, and no evidence 
of hammer toe deformity.  Pulses were both intact and the 
right heel was well aligned with the mid foot, mid foot well 
aligned with forefoot, and the longitudinal arch was well 
preserved.  There was no evidence of flat feet.  The veteran 
was slightly tender over the right, ankle area overlying the 
lateral malleolus and area in front of it.  X-rays of the 
feet showed no evidence of fracture or dislocation.  The 
first right metacarpal joint showed a small spur formation 
with sclerotic changes which were noted might represent 
minimal osteoarthritic changes.  These changes were noted to 
be the diagnostic impression.  X-rays of the ankles showed no 
fracture, dislocation or evidence of osteoarthritic changes.  
The diagnosis was osteoarthritis, left ankle (sic).  The 
examiner noted that the right MP joint was arthritic now and 
lacked dorsiflexion completely, and so the veteran had great 
difficulty tip toe walking.  It was stated that it did not 
interfere with normal walking in his shoe, but it did 
interfere with normal walking pattern barefeet.  It was 
reported by the examiner that he did not find any evidence of 
right ankle joint arthritis. or instability during this 
examination.  There was mild tenderness over the lateral 
malleolus, but no arthritis on X-rays.

Diagnostic Code 5010 shows that traumatic arthritis is to be 
rated in parity with ratings under Diagnostic Code 5003, 
which stipulates that degenerative arthritis is to be rated 
on the limitation of motion of the body part affected.  The 
Schedule provides that ankle disabilities are evaluated 
pursuant to the criteria set forth in Diagnostic Code 5270, 
which contemplates ankylosis of the ankle, and Diagnostic 
Code 5271, which contemplates moderate or marked limitation 
of motion.

The diagnostic codes for foot disabilities, Codes 5276 
through 5284, do not include a diagnostic code specifically 
for limitation of motion of individual toes. Under Diagnostic 
Code 5002, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion. For the purpose of rating disability 
from arthritis, multiple involvements of the interphalangeal, 
metatarsal and tarsal joints of the lower extremities are 
considered groups of minor joints, ratable on a parity with 
major joints. 38 C.F.R. § 4.45(f).

Diagnostic Code 5270 evaluates ankle ankylosis as 20 percent 
disabling where there is ankylosis of plantar flexion of less 
than 30 degrees. Ankylosis of plantar flexion between 30 and 
40 degrees, or in dorsiflexion between zero and 10 degrees is 
evaluated as 30 percent disabling. Ankylosis of ankle plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity, is evaluated as 40 percent disabling.

Diagnostic Code 5271 evaluates a disability manifested by 
moderate ankle limitation of motion as 10 percent disabling, 
and evaluates a marked ankle limitation of motion disability 
as 20 percent disabling.

Diagnostic Code 5284 evaluates other foot injuries as 10 
percent disabling when a moderate disability is manifested, 
as 20 percent disabling when a moderately severe disability 
is manifested, and as 30 percent disabling when a severe 
disability is manifested.

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis. When the limitation of motion is 
noncompensable, as is the case here, a rating of 10 percent 
for each major joint or group of minor joints is to be 
combined, and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Where there is no 
limitation of motion, but only x-ray evidence of involvement 
of two or more major joints or minor joint groups, a 10 
percent rating is assigned. A 20 percent rating is also 
assigned where the above is present with occasional 
incapacitating exacerbations.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40 (2000). A part that becomes 
painful on use must be regarded as seriously disabled. Id.; 
see also DeLuca.

The Board notes that the veteran's disability is rated as 10 
percent disabling under DC 5284, reflecting moderate 
disability.  The Board finds that in viewing the evidence in 
its totality, the manifestations of the veteran's right foot 
disability more nearly approximate findings reflecting 
moderately severe disability and that an increased evaluation 
to 20 percent is warranted.  In this regard, the Board would 
point out that the veteran has significant decreased motion 
on dorsiflexion as well as decreased motion on plantar 
flexion of the right ankle, as well as limited movement of 
the metacarpophalangeal joint.  The veteran has used inserts 
to assist in ambulation.  Tenderness of the right ankle has 
been noted.  In June 1996, weakness of the right ankle when 
compared to the left was noted.  In addition, the veteran has 
continually complained of pain when walking, and the VA 
examiner has noted that the veteran has difficulty walking 
without his shoe.  The Board finds that the veteran's 
disability is moderately severe, when considering the 
manifestations and his functional impairment, and that a 20 
percent rating is warranted.  


Analysis of the veteran's symptoms under other provisions 
including DCs pertaining to ankle or foot disorders cannot 
support provide a higher evaluation for the veteran's 
disorder, beyond 20 percent.  For example, the ankle is not 
ankylosed, thus a rating beyond 20 percent is not supported.  
(DC 5270). Similarly, the veteran is not diagnosed with 
flatfoot, claw foot, or malunion or nonunion of tarsal or 
metatarsal bones, so DCs 5276, 5278, and 5283 are not 
appropriate.   

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

An initial evaluation of 20 percent is granted for a right 
foot disability, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

